Case 2:20-cv-13134-LVP-RSW ECF No. 36-8, PageID.2632 Filed 12/02/20 Page 1 of 6




                        Exhibit 8
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2633
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters2 of 6



                                        World         Business         Markets          Breakingviews            Video        More



    EVERY THINGNEWS
    NOVEMBER 10, 2020 / 11:50 AM / UPDATED 22 DAYS AGO




    Fact check: Vote spikes in Wisconsin, Michigan and
    Pennsylvania do not prove election fraud

    By Reuters Staﬀ




    Social media users have been sharing posts claiming that during the night of Nov. 3 to Nov. 4
    there were vote dumps of hundreds of thousands of mail-in ballots only for Democrat Joe
    Biden in Wisconsin, Michigan and Pennsylvania, suggesting this proves voter fraud allegations.
    These vote spikes did occur, but they also included Trump votes, accounted for largely left-
    leaning urban counties, and one state experienced a clerical error.




https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   1/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2634
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters3 of 6




    Reuters Fact Check. REUTERS


    The posts (here , here , here , here) appear to originate from a tweet (here) by Nick
    Adams, who describes himself as a bestselling author endorsed by President Trump
    (twitter.com/NickAdamsinUSA). The tweet, posted at 12:48 a.m. GMT on Nov. 5, 2020, says:
    “Between 3:40-4:30AM, they “found” 140,000 mail in ballots for Biden in Wisconsin. Between
    3:30-5:00AM, they “found” 200,000 mail in ballots for Biden in Michigan. Between 2:00-
    4:00AM, they “found” 1,000,000 mail in ballots in Pennsylvania. All for Biden. None for
    Trump.” Comments and captions say, “Fraud!!”; “Fraud gone rampant”; “A fraud is a fraud.”



    A spokesman for data analysis website FiveThirtyEight ( ﬁvethirtyeight.com/ ) told Reuters via
    email that the jumps in Michigan and Wisconsin were due to counties releasing large batches
    of results all at once and that the votes were not just for Biden. One large jump of almost
    140,000 ballots in Michigan was due to a clerical error that has since been resolved. In
    Pennsylvania both the Trump and Biden campaign gained around 1 million votes on the night
    of Nov. 3 to Nov. 4.
https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   2/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2635
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters4 of 6

    Reuters has previously debunked claims that vote spikes prove Democrats are trying to steal
    the election in Wisconsin and Michigan ( here ).



    WISCONSIN

    The posts claim that 140,000 ballots for Biden were found in Wisconsin on the night of Nov. 3
    to Nov. 4.



    There was a jump in votes for Biden on the night of Nov. 3 to Nov. 4, but this was because
    Milwaukee County, home to the largest city in the states of Wisconsin, reported its 170,000
    absentee votes, which were overwhelmingly Democrat ( here ).


    FiveThirtyEight published a graph of the jump in votes in Wisconsin at 8:27 a.m. EST on Nov.
    4 on its election live blog (here) alongside this explanation by reporter Maggie Koerth: “Biden
    was down in Wisconsin before the Milwaukee absentee results came in early this morning. The
    boost pushed him up past Trump, but the race in this state is still very, very tight.”


    FiveThirtyEight told Reuters that it is not true that Biden received all the votes in the
    overnight dump: “These batches were NOT 100% Biden votes; behind the blue line, there is
    also a red line representing the thousands of votes Trump gained. There are also counter
    examples, where Trump’s line shoots up suddenly when a favorable batch of results are
    reported.”



    MICHIGAN

    The social media posts claim that 200,000 mail in ballots for Biden were found in Michigan on
    the night of Nov. 3 to Nov. 4.


    There was a jump in votes for Biden in Michigan of approximately 200,000 around 6:00 a.m.
    EST as shown in the FiveThirtyEight election blog update at 8:27 a.m. EST on Nov. 4 ( here ),


https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   3/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2636
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters5 of 6

    which explains that this was due to a “tranche” of new votes from Wayne County, home to
    Detroit, where Biden led Trump at the time 67% to 32%.



    FiveThirtyEight told Reuters this overnight vote increase in Michigan also did not solely
    consist of votes for Biden.


    The spike in Democrat votes in Michigan was just after 6:00 a.m. EST, not 3:30-5:00 a.m. as the
    posts suggest.


    There was also confusion over the Biden vote count in Michigan during the night of Nov. 3 to
    Nov. 4, when Biden received 153,710 votes in Shiawassee County, instead of 15,371, meaning
    his vote count jumped by much more than expected ( here , here ).


    Several social media users pointed out the jump in votes (archive.is/nQzbT , archive.is/bUjJb),
    including President Trump (here) . The tweets showed screenshots of the change in vote
    tallies on the elections map by Decision Desk HQ, an election data service
    (results.decisiondeskhq.com/), where Biden’s count jumped from 1,992,356 to 2,130,695
    while Trump’s tally stayed at 2,200,902.



    However, Decision Desk HQ explained in a Twitter thread that the jump in votes was as a
    result of a “clerical error” in Shiawassee County, where an extra zero had been added to
    Biden’s vote tally here . Decision Desk HQ updated its data to show that Biden received 15,371
    votes in Shiawassee (here).




    PENNSYLVANIA

    The posts claim that there was a spike of 1,000,000 mail in votes for Biden in Pennsylvania on
    the night of Nov. 3 to Nov. 4.


https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   4/11
12/2/2020 Case    2:20-cv-13134-LVP-RSW
                             Fact check: Vote spikesECF    No. 36-8,
                                                    in Wisconsin, MichiganPageID.2637
                                                                           and Pennsylvania doFiled   12/02/20
                                                                                              not prove election fraudPage
                                                                                                                      | Reuters6 of 6

    The FiveThirtyEight election blog update at 8:29 a.m. EST on Nov. 4 by Dan Hopkins, which
    shows a graph of the Pennsylvania vote count on the night of Nov. 3 to Nov. 4 ( here ) does
    not show a dump of 1 million votes for Biden alone. Between 12 a.m. and 6 a.m. EST the graph
    says that both Trump and Biden’s votes increased by approximately 1 million. The biggest
    increase was from midnight to 3 a.m. after which the tallies stayed very stable, not 2:00-4:00
    a.m. as the social media posts suggest.



    VERDICT

    Partly false. The vote spikes did occur, but they were not only Biden votes and can be explained
    by pro-Biden county vote dumps and a clerical error. The timings of when ballots were
    received in Michigan and Pennsylvania are not accurate.


    This article was produced by the Reuters Fact Check team. Read more about our fact-checking
    work here .


    Our Standards: The Thomson Reuters Trust Principles.




https://www.reuters.com/article/uk-factcheck-wi-pa-mi-vote-spikes/fact-check-vote-spikes-in-wisconsin-michigan-and-pennsylvania-do-not-prove-elect…   5/11
